Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147699                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 147699
                                                                   COA: 310331
                                                                   Wayne CC: 11-012587-FH
  ROBERT DARYL THREAT,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the July 25, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           h1216
                                                                              Clerk